Title: Thomas Jefferson to Patrick Gibson, 9 August 1812
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello Aug. 9. 12. 
           Your favor of the 3d came to hand after the return of our post. the afflicting news of the death of my relation & our mutual friend had reached us thro’ the public papers two or three days before, and I have since recieved a particular account of it from his fellow passenger mr Fontaine Maury. of a worthier man death can never deprive us. altho’ his intention intended return was unexplained, I never doubted it was on good grounds, & was in the daily hope of hearing of his arrival, & perhaps of seeing him here, when the melancholy account of his loss put an end to that hope. nor was the manner of his death calculated to lessen the pain. the account of it, given by mr Maury, is as distressing as the event. to these dispensations however it is our lot to be subjected, and resignation becomes an act of duty as well as of discretion. I sincerely wish you may be able to find as worthy an associate to your house, and pray you to accept the assurance of my sincere esteem and respect. 
          
            Th:
            Jefferson
        